IN THE SUPREME COURT OF THE STATE OF NEVADA


                 DAMASO S. PUENTE, INDIVIDUALLY                          No. 82554
                 AND ON BEHALF OF THE ESTATE OF
                 DAMASO I. PUENTE; MARIA PUENTE;
                 DANIEL MALONE; DIANE MALONE,
                 INDIVIDUALLY AND ON BEHALF OF                                FILED
                 THE ESTATE OF CHRISTA PUENTE,
                                   Appellants,                                AUG 2 3 2022
                               vs.                                           ELIZABETH A. BROWN
                                                                          CLERK    SU REME COURT
                 DAVE & BUSTER'S OF NEVADA, INC.,                        BY
                 D/B/A DAVE & BUSTER'S,                                        DEPUTY CLERK          il

                                   Res e ondent.

                                      ORDER DISMISSING APPEAL

                             Pursuant to the stipulation of the parties, and cause appearing,
                 this appeal is dismissed. The parties shall bear their own costs and attorney
                 fees. NRAP 42(b).
                             It is so ORDERED.

                                                            CLERK OF THE SUPREME COURT
                                                            ELIZABETH A. B OW
                                                                                              •r"'
                                                            BY:


                 cc:   Hon. Mary Kay Holthus, District Judge
                       James A. Kohl, Settlement Judge
                       Christensen Law Offices, LLC
                       Wilson, Elser, Moskowitz, Edelman & Dicker, LLP/Las Vegas
                       Tanner Law & Strategy Group, Ltd.
                       Eighth District Court Clerk



 SUPREME COURT
      OF
     NEVADA



CLERK'S ORDER

 (0) 1947